Jm Johnson, Associate Justice (dissenting in part). I agree with, the majority view that the lawsuit in which appellant served as principal connsel, Se-lig v. Barnett, 233 Arle 900, 350 S. 'W. 2d 176, “was not frivolous or trifling,” but to the contrary in my view it was one of the most complicated, involved and best prepared cases ever to be presented to this court. Appellant masterfully presented for his clients a serious claim for property worth in excess of a half million dollars. The evidence was undisputed that during the period between June 25, 1957, through November 6, 1961, appellant worked 2208 hours on the litigation for which he seeks compensation. The question of whether appellant is entitled to compensation for his services is settled by the trial court and this court on appeal as reflected by the majority opinion. My only disagreement with the majority is in the amount of the fee which should have been allowed. The number of hours spent on this case is absolutely undisputed in the record and the quality of the work which we have reviewed on appeal as well as the work sheets in the present record amply bears out appellant’s claim to the hours of work devoted to this matter. The 2208 hours devoted to this litigation figures out to be over 42 hours a week for an entire year spent on this single case. The record is further undisputed that other attorneys in the same litigation were paid on the basis of the Jefferson County Bar Association minimum fee schedule of $25.00 per hour. The record is further undisputed that the estate is not only able to pay the requested fee but that the estate is accustomed to paying fees commensurate with the basis urged by appellant. Appellant cogently stated my sentiments relative to the fee awarded by the trial court and the fee awarded here on appeal when he said, “ [The] fee is ‘better than a poke in the eye with a sharp stick’. If lawyers were mendicants, it would seem ungrateful to appeal from allowance of such a substantial sum. But a lawyer who has performed services is not in a position of a beggar before the courts when the time comes for the determination of his fee. “If an attorney offered employment from a client, whose fee must be set by the court, is in a perilous position, so also is the client. In setting attorneys’ fees the courts protect not only the attorney but also the client and the public. Reasonable fees are those which are not so small ‘that well prepared attorneys would avoid that class of litigation or fail in the employment of sufficient time for thorough preparation, but should be for the purpose of compensating * * * in engaging counsel thoroughly competent to protect his interests. ’ John Hancock Ins. Co. v. Magers, 199 Ark. 104, 132 S. W. 2d 841, 846.” The American Bar Association has published a number of treatises on the economics of law practice. See American Bar Association Economics of Law Practice Series. These publications graphicly point out the fact that ‘ ‘a Lawyer’s time and advice are his stock in trade.’’ A. Lincoln. With the high cost of a legal education, maintenance of an adequate library, maintenance of law offices, equipment and furniture, telephone and other utilities, secretarial help, materials and supplies, postage, fees, professional association dues and other expenses and costs incidental to the practice of law [the realities of which have not yet become lost in my memory of the days prior to donning the robes nor dulled by the State so kindly lifting most of these burdens from my shoulders], I am unwilling to become a party to a precedent which sets $7.92 per hour as adequate gross compensation for sex-vices of members of the Bar of Arkansas. Therefore I strongly dissent to that portion of the xxiajority opinioxx which finds appellant’s services to be worth less than the minimum fee schedule adopted by the Jefferson Couixty Bar Association.